Exhibit 10.2

EXECUTION VERSION

SUPPLEMENT NO. 1 dated as of June 5, 2013 (this “Supplement”), to the Guarantee
and Collateral Agreement dated as of June 23, 2006, as amended and restated as
of December 6, 2010, February 14, 2011, and February 28, 2013 (as amended and
restated and as further amended, restated, supplemented or otherwise modified
from time to time, the “Guarantee and Collateral Agreement”), among TRANSDIGM
INC., a Delaware corporation (the “Borrower”), TRANSDIGM GROUP INCORPORATED, a
Delaware corporation (“Holdings”), each subsidiary of the Borrower listed on
Schedule I thereto (each such subsidiary individually a “Subsidiary Guarantor”
and collectively, the “Subsidiary Guarantors”; the Subsidiary Guarantors,
Holdings and the Borrower are referred to collectively herein as the “Grantors”)
and CREDIT SUISSE AG, as collateral agent for the Secured Parties and as
administrative agent (in such capacities, the “Agent”).

A. Reference is made to the Amended and Restated Credit Agreement dated as of
February 28, 2013 (as further amended, supplemented, or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, Holdings, each
subsidiary of the Borrower from time to time party thereto, the lenders from
time to time party thereto (the “Lenders”) and the Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Guarantee and
Collateral Agreement, as the context may require.

C. The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and the Issuing Banks to issue Letters
of Credit. Section 7.16 of the Guarantee and Collateral Agreement provides that
additional Domestic Subsidiaries of the Loan Parties may become Subsidiary
Guarantors and Grantors under the Guarantee and Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Guarantor and a Grantor under the Guarantee and Collateral Agreement in order to
induce the Lenders to make additional Loans and the Issuing Banks to issue
additional Letters of Credit, and as consideration for Loans previously made and
Letters of Credit previously issued.

Accordingly, the Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor, and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee and Collateral Agreement applicable to it as a
Grantor and Subsidiary Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor and Subsidiary
Guarantor thereunder are true and correct in all material respects on and as of
the date hereof (except for any representation or warranty that is limited by
its terms to an earlier specified date). In furtherance of the foregoing, the
New Subsidiary, as security for the payment and performance in full of the
Secured Obligations (as defined in the Guarantee and Collateral Agreement), does
hereby create and grant to the Agent, its successors and assigns, for the
ratable benefit of the Secured Parties,



--------------------------------------------------------------------------------

their successors and assigns, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Guarantee and Collateral Agreement) of the New Subsidiary. Each reference to
a “Grantor” or a “Subsidiary Guarantor” in the Guarantee and Collateral
Agreement shall be deemed to include the New Subsidiary. The Guarantee and
Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Agent and the other
Secured Parties that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms subject to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
to general principles of equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of the New Subsidiary and the Agent. Delivery of an executed
signature page to this Supplement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed counterpart of this
Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of all leased and
owned real property of the New Subsidiary and each other location where any
Collateral of the New Subsidiary is stored or otherwise located with a value in
excess of $300,000 for each such location, set forth on Schedule II is a true
and correct schedule of the Pledged Collateral of the New Subsidiary and set
forth on Schedule III is a true and correct schedule of the Intellectual
Property of the New Subsidiary, and (b) set forth under its signature hereto, is
the true and correct legal name of the New Subsidiary, its jurisdiction of
formation and the location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.



--------------------------------------------------------------------------------

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement. All
communications and notices hereunder to the New Subsidiary shall be given to it
at the address set forth under its signature below.

SECTION 9. The New Subsidiary agrees to reimburse the Agent for its reasonable
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Agent.

[Signature pages to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Agent have duly executed this
Supplement to the Guarantee and Collateral Agreement as of the day and year
first above written.

 

ARKWIN INDUSTRIES, INC.   by  

/s/ Gregory Rufus

    Name:   Gregory Rufus     Title:   Secretary and Treasurer    

Address: 686 Main Street

Westbury, New York 11590

    Legal Name: Arkwin Industries, Inc.    

Jurisdiction of Formation:

New York

   

Location of Chief Executive Office:

686 Main Street

Westbury, New York 11590



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Agent   by  

/s/ Kevin Buddhdew

    Name:   Kevin Buddhdew     Title:   Authorized Signatory   by  

/s/ Michael D’Onofrio

    Name:   Michael D’Onofrio     Title:   Authorized Signatory



--------------------------------------------------------------------------------

Schedule I to

Supplement No. 1

to the Guarantee and

Collateral Agreement

LOCATION OF COLLATERAL

Leased Real Property

 

1. 700 Summa Avenue, Westbury, New York 11590

 

2. 67 Bond Street, Westbury, New York 11590

Owned Real Property

 

1. 670 Main Street, Westbury, New York 11590

 

2. 686 Main Street, Westbury, New York 11590

 

3. 662 Main Street, Westbury, New York 11590

 

4. 656 Main Street, Westbury, New York 11590

 

5. 648 Main Street, Westbury, New York 11590

 

6. 33-35 Sylvester Street, Westbury, New York 11590

 

7. 70 State Street, Westbury, New York 11590

 

8. 710 Summa Avenue, Westbury, New York 11590

 

9. 66 Brooklyn Avenue, Westbury, New York 11590

Other Locations of Collateral

None.



--------------------------------------------------------------------------------

Schedule II

to Supplement No. 1

to the Guarantee and

Collateral Agreement

PLEDGED SECURITIES OF THE NEW SUBSIDIARY

Capital Stock

None.

Debt Securities

None.



--------------------------------------------------------------------------------

Schedule III

to Supplement No. 1

to the Guarantee and

Collateral Agreement

INTELLECTUAL PROPERTY

None.